LEMMON, Justice,
concurring.
The City Court did not have jurisdiction to adjudicate Parker’s civil claim against the City for damages, raised in this criminal matter by a rule to show cause.1 However, since the trial judge did not award damages for this claim, and since the trial judge’s $100 credit (imposed against the City as a “penalty” for failing to inventory the ear) has no evidentiary support and has been set ■ aside by the majority, I merely concur in that result.

. Parker claimed the cost of towing and storage from the City.